Citation Nr: 1507485	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and major depressive disorder.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Michael J. Haller, Jr. Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and D. P. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 2006 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The issues of entitlement to service connection for bilateral hearing loss and entitlement to a compensable disability rating for a cesarean section scar were also originally on appeal and addressed in the November 2012 Statement of the Case (SOC).  However, in her January 2013 VA Form 9, the Veteran specifically appealed only the issues of entitlement to service connection for an acquired psychiatric disorder and tinnitus.  

The Veteran and D. P. testified at a Decision Review Officer (DRO) in May 2013.  A copy of the transcript has been associated with the claims file.  The Veteran was scheduled to testify at a Board hearing in March 2014, but she failed to appear for it, and has not provided an explanation for her absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on her appeal as if her request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) reveals additional records that are not associated with the Veteran's paper claims file.  Because the Veteran's claims are being granted, the Board finds no prejudice in proceeding with the present decision.  Any future consideration of this case should take into consideration the existence of this electronic record.

In September 2014, the Veteran submitted a properly executed VA Form 21-22a in favor of Michael J. Haller, an attorney, which has not been revoked.  38 C.F.R. § 14.629 (2014).  The Board notes that the VA Form 21-22a was received by the RO in September 2014, which was more than 90 days after the day of the mailing of notice to the Veteran that her appeal had been certified to the Board.  After this 90 day period elapses, the Board will not accept a request for a change in representation except when the appellant demonstrates good cause for the delay.  38 C.F.R. 20.1304 (2014).  However, the form itself was dated in January 2014, which was prior to when the appeal was certified to the Board.  Because it appears that the Veteran selected Mr. Haller as her representative prior to certification, the Board finds that he is her correct representative.  


FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to service.    

2. There is no clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated in service.

3. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran's post-service acquired psychiatric disorder is related to the acquired psychiatric disorder manifested in service.

4. Tinnitus is shown by the competent and credible evidence of record to have begun during the Veteran's active military service or within one year of her separation from service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder are met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The Veteran's tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Given the granting of the benefits sought, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

A. Acquired Psychiatric Disorder

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  To rebut the presumption of soundness, the burden is on VA to satisfy a two-prong test by showing "...by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this case, the Veteran's October 2005 entrance examination did not note a psychiatric disorder.  Therefore, she is entitled to the presumption of soundness on entry.  38 U.S.C.A. § 1111 (2014).  However, the record shows clear and unmistakable evidence that she had a psychiatric disorder prior to service.  A September 2012 record from Dr. M. S., a private psychiatrist, notes that the Veteran reported being diagnosed with depression at age 13 and that she took Zoloft from ages 13 to 18, but discontinued her medication six months prior to enlistment because she did not want to be disqualified from joining the military.  At her September 2012 VA examination, she also reported taking Zoloft prior to service.  This constitutes clear and unmistakable evidence that her psychiatric disorder existed prior to service.  

The Board now turns to whether the second prong of the presumption of soundness may be rebutted.  VA may rebut the second prong of the presumption of soundness  "...through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  

The evidence of record shows that in a July 2008 report of medical history, she reported having depression or excessive worry.  Later in July 2008, she underwent a psychiatric evaluation where it was found that she had a depressed mood with crying spells following the death of her infant son.  The psychiatrist diagnosed adjustment disorder with depressed mood and a possible unresolved grief reaction.  Her August 2008 separation examination showed that she had been diagnosed with hypersomnia.  In her August 2008 report of medical history, she reported having trouble sleeping, receiving counselling, feelings of depression and excessive worry, and having undergone treatment for a mental condition.  

Because the Veteran underwent psychiatric treatment in service, there is not clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by her period of service, the Board cannot find the presumption of soundness rebutted and must analyze her claim as one for direct service connection rather than aggravation.  See Horn, 25 Vet. App.  236; Gilbert, 26 Vet. App. at 53.  

There are two conflicting medical opinions of record.  In September 2012, Dr. M. S. concluded that the Veteran "...has been struggling with depression, has been getting worse after death of her child and now going through divorce, causing [a] lot of anxiety and stress."  Dr. M. S. diagnosed adjustment disorder and major depressive disorder.  

In September 2012, the Veteran also underwent a VA examination.  The examiner concluded that the Veteran did not have a mental disorder.  He stated that she "reported subjective mental health symptoms, those symptoms did not rise to the level of chronicity required....and/or are not objectively identified on mental status examination."  In a November 2013 addendum opinion, the examiner explained that it was less likely that the Veteran's current psychiatric condition was "...a continuation of the diagnosis of adjustment disorder for which the Veteran was seen due to the loss of her infant son in March of 2008."  The examiner reasoned that the Veteran did not seek treatment until July 2008 and that the examiner believed that "...the reason for that examination and recommendation, clearly was not only for a mental health reason, but because veteran wanted to be relieved of military service."  The VA examiner noted that Dr. M. S. had diagnosed adjustment disorder and major depressive disorder.  The VA examiner attributed Dr. M. S.'s diagnoses to the Veteran's post-service situational stressors.  

Both opinions are entitled to equal probative weight.  Because the evidence is in relative equipoise as to whether the Veteran's psychiatric disorder is related to her in-service psychiatric condition, the claim is granted.  38 U.S.C.A. § 1111 (West 2014); Gilbert, 26 Vet. App. 53.

B. Tinnitus

The Veteran has been diagnosed with tinnitus.  The Veteran is competent to report when her tinnitus began.  Charles v. Principi, 16 Vet. App. 370 (2002).  Her September 2012 assertion that her tinnitus began in January 2009, within one year of her separation, is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §s1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Tinnitus is considered an "organic disease of the nervous system."  38 C.F.R. § 3.309(a) (2014); Fountain v. McDonald, CAVC No. 13-0540 (February 9, 2015), ___ Vet. App. ___  2015 WL 510609 (2015).  Therefore the theory of continuity of symptomology applies.  Walker, 708 F.3d 1331.  The Veteran has competently and credibly stated that her tinnitus began within one year of separation of service and has persisted since that time.  Service connection for tinnitus is granted.  38 C.F.R. § 3.303(a),(b) (2014).  


ORDER

Service connection for an acquired psychiatric condition is granted. 

Service connection for tinnitus is granted.  

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


